TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00111-CR




              George Walter Prayer aka George Walter Prayer, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 62174, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               George Walter Prayer seeks to appeal a judgment of conviction for tampering with

evidence. The trial court has certified that this is a plea bargain case and Prayer has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 18, 2008

Do Not Publish